Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, page 9 of the Minutes refers to three consecutive speeches: those made by myself, Mr Fabre-Aubrespy and Mr Wijsenbeek on the important decision to vote by simple majority on the amendments to the responsibilities of the parliamentary committees. However, the responsibilities of these committees are part of the Rules of Procedure, and any amendment to the Rules requires an absolute majority.
I am aware that there is a precedent to this, and that it is on the basis of this that the President decided to dismiss the matter. However, I should like to point out that - so as not to continue with any bad habits - the Committee on the Rules of Procedure should at least be given the opportunity to discuss the matter. In my view, it would be improper - or would at least be a biased interpretation - to allow a simple majority to amend the responsibilities of the parliamentary committees, or for that matter to remove the essence of those committees where this relative majority would not assume the Chair.
It is therefore possible that we are acting in an improper manner here, and the Rules are made to protect minorities. Therefore, I believe that it would be worth referring the matter to the Committee on the Rules of Procedure, rather than simply dismissing this objection which I believe to be fundamental.
Mr Herman, you know that one of my criteria has always been that in the event of a discussion on the substance of a matter, the Chair must take a decision on the immediate situation and then, if necessary, refer it to the Committee on the Rules of Procedure. I shall therefore refer this matter, which has been raised by yourself and other Members, to the committee.
Mr President, we voted yesterday on my report concerning the Commission White Paper on infrastructure charges. I see that the parliamentary services, probably for stylistic reasons, have changed the text on which we voted in paragraph 1. In my report, which was adopted by the committee without any amendment to paragraph 1, I called for the introduction of a uniform charging system for all modes of transport, 'based inter alia on marginal social cost'. The wording represented a deliberate attempt to keep open the option of incorporating other factors. Now some language freak has changed this into 'on the basis of marginal social cost', which conveys an entirely different message. I must insist that the original wording be put back into the report, both in the German version and in any translations that have been altered.
Thank you, Mrs Schmidbauer. Parliament's services will check on that and we shall keep the original translation that was adopted, since that is the will of the House.
The Minutes were approved
Statement by the President
In the vote held yesterday morning on the proposal for a decision on the number, powers and responsibilities of parliamentary committees, Parliament adopted two contradictory amendments relating to the responsibility for the legal protection of consumers, namely Amendment No 31 by the Group of the Party of European Socialists and Amendment No 60 by the Group of the European People's Party.
The Rules do not allow two committees to be responsible for the same matter. Therefore, in order to ensure that the text approved is consistent, responsibility for the legal protection of consumers should be given to the Committee on Legal Affairs and Citizens' Rights.
I have consequently given the necessary instructions to the relevant services.
Yesterday I received a motion of censure on the Commission, which resigned collectively on 16 March 1999.
If approved, the motion would require the Commission to resign as a body, pursuant to Article 144, second paragraph, of the EC Treaty.
However, in accordance with the legal principles 'nulla quia absurdum ' and 'ad impossibilia nemo tenetur ', I cannot admit a motion of censure on a body which has already resigned.
I have therefore declared the motion inadmissible.
Applause
Mr President, I do not know how you can take such decisions. I must admit that I am surprised at the way in which we automatically look for legal arguments in order to oppose a particular group of Members.
In this case, a tenth of the Members of Parliament are involved, that is, 66 Members from all the political groups: 5 from the PSE Group, 8 from the PPE Group, 4 from the ELDR Group, 6 from the UPE Group, 6 from the GUE/NGL Group, 9 from the Green Group, 3 from the ARE Group, 15 from the I-EDN Group, and 10 Non-attached Members. This is therefore not something that has been initiated by any particular Member, but by a tenth of the Members of Parliament.
This matter had been referred to the Legal Service on 6 April. In a memorandum of 7 April, which was sent to Mr Priestley, our legal expert concluded that a motion of censure against the Commission could be declared admissible in order to clarify the Commission's legal situation and to further limit its powers, despite the fact that this would provide very little added value in legal terms.
The resigning Commission will remain in office until at least the end of September or the start of October. It retains all its powers because it has resigned in the context of Article 159. Thus, Mrs Bonino, a resigning Commissioner, visited the headquarters of NATO, an international organisation, to meet its Secretary-General for the first time. Was such a decision taken in the context of a Commission which is dealing with current business?
We cannot therefore accept a situation where the Commission retains all its powers for more than six months following its resignation but yet you yourself are unable to exercise your fundamental right to assert control over it, particularly through the motion of censure.
This is why I feel that the decision you are taking, Mr President, is extremely serious in light of the present situation - although that is not so serious - and in terms of its implications for the future of this House and the future of democracy in Europe.
Mr President, I think Mr Fabre-Aubrespy misunderstands the whole issue because the fact is that, even if his motion of censure were to be passed by this House, the same Commission would continue, as it is legally obliged to under the Treaty, until we replace it. Mr President, you are acting absolutely properly in maintaining the dignity of this House. I, like you, believe that this is the right decision and as far as I am concerned I do not believe in mutilating dead bodies.
Mr President, ladies and gentlemen, I think that we need to look at this question in the context of the Treaty. We have the opinion of Parliament's legal adviser, amongst other things on the matter of current affairs, and that opinion contains some important points on the question now at issue. The legal adviser says of the Commission's current position:
'It appears that a collective resignation of all the Members of the Commission because they no longer have the confidence of Parliament is best provided for in Article 144 of the Treaty, which relates to a motion of censure tabled by Parliament. The motion of censure is an expression of the principle of parliamentary confidence. This was strengthened in the Maastricht Treaty through rules ensuring that the parliamentary term and the Commission's period in office run in parallel, and by allowing Parliament to approve the appointment of the Commission and its President. That being the case, even if a direct comparison with the motion of censure does not appear to be indicated, the desire to seek solutions that are in keeping with this principle of parliamentary confidence seems to conform to the spirit of the Treaty. It follows that the Commission's situation at present is similar to that referred to in Article 144 of the Treaty.'
So your decision, Mr President, is absolutely correct and entirely in accordance with the Treaty. The motion of censure is therefore inadmissible.
I am going to give the floor to Mr Kerr, who also signed the motion of censure, and we shall then take the final decision.
Mr President, it may well be that your lawyers have found a way round the political obligations of this Parliament. But the point surely is a moral one. This Commission resigned more than two months ago, yet it is still in office, it is still drawing its salaries, it is still making decisions and it is still not making decisions. Europe is in a crisis, and this Parliament has an obligation to say to them: get an interim Commission appointed quickly. It they do not, I recommend all Members to reject Mr Prodi in May as a sign of objection to this situation. We are going to hold elections in two months time. The citizens of Europe do not understand why a Commission, which resigned two months ago, is going to continue for another nine months. It is a disgrace and we should say so!
Thank you, Mr Kerr. I think that we have had enough debate on this issue and I would like to tell those responsible for the motion of censure that I consider it to be inadmissible.
The reports by the Legal Service must be studied carefully, but they are not binding on the President in terms of how the Rules are to be interpreted. The President is responsible for all interpretations of the Rules of Procedure and only the Committee on the Rules of Procedure can alter any interpretation by the President. I can assure you that, in taking this decision, I have given every consideration to my responsibilities now and for the future.
The aim of the motion of censure, under parliamentary law, is to demonstrate that an executive has lost the confidence of the majority of Parliament or, if the motion is rejected, that it still has that confidence. It is clear that in this case the possible rejection of a motion of censure could in no way have the effect of restoring confidence in the executive, and it would serve no purpose.
This procedure therefore seems somewhat ridiculous, and we must always reject any form of ridiculous interpretation concerning one of our Rules, particularly in the case of a motion of censure, which is a highly political instrument.
I respect all the signatories to the motion, as I respect all the Members of this House, but it is our responsibility to use the appropriate channels in this matter, that is the Court of Justice or the relevant resolutions, since the Rules allow us to express our wishes in many forms.
A motion of censure is not the appropriate channel, and this House is not responsible for the fact that the Commission is going to continue in office for many months. We have offered to cooperate with the Council in order to replace the Commission as soon as possible. We could not have done anything further, and it is not our responsibility if the Council has decided that for various reasons it still cannot appoint a new Commission.
We have done what we can until now, and indeed we must continue to acknowledge our responsibilities.
The matter is therefore settled.
Applause
Mr President, you have raised the subject of the text we adopted and Amendments Nos 60 and 61, which you now say are contradictory. I do not think they are. In any case, our group specifically tabled an amendment to relieve the Committee on Legal Affairs and Citizens' Rights of its responsibility for the legal protection of consumers. So I think on that point I cannot agree with your interpretation, Mr President.
Mr President, . I have two roles: firstly as the original author of the document which sought to change committee structures and, secondly, as chairman of the committee responsible at the moment for consumer policy. At the end of the Conference of Presidents' meeting yesterday, I spoke with Mr Rømer and other officials. The position is that the legal protection of consumers will be the responsibility of the Committee on Legal Affairs and Citizens' Rights. However, consumer rights as such, and consumer policy in so far as it affects, for example, food safety and the like, will continue to be the responsibility of the Committee on the Environment, Public Health and Consumer Protection. That is the clarified explanation and, as far as I am aware, that is the situation that was accepted by senior officials in Parliament. I think that is perfectly reasonable. The point is that we really had to adopt Annex VI, to avoid the conflicts of competence which have sometimes caused so much trouble in the last five or ten years, and the explanation I have just given avoids such conflicts.
Amendment No 60 states that the Committee on the Environment, Public Health and Consumer Protection is responsible for consumers' rights, which remains, and their legal protection, which must be deleted. Why? Because Amendment No 31 states that the Committee on Legal Affairs and Citizens' Rights is responsible for consumers' legal protection. There is a clear contradiction. The legal protection of consumers' rights should remain the responsibility of the Committee on Legal Affairs and Citizens' Rights, and consumers' rights should remain the responsibility of the Committee on the Environment, Public Health and Consumer Protection, as Mr Collins has just explained.
Mr President, I cannot follow the sequence of events here. I also have the impression that I was mistranslated into English. What was the first vote on yesterday? The first vote was on the responsibilities of the Committee on Legal Affairs. Then our amendment was adopted making the Committee on Consumer Protection responsible for the legal protection of consumers. If this is the case, then the interpretation you have given us is wrong. We deliberately chose to transfer responsibility for the legal protection of consumers to the Committee on the Environment, Public Health and Consumer Protection. Mr President, I think you need to find out what we voted on first.
Mr President, I believe our honourable colleague Mrs Oomen-Ruijten is mistaken this time. Although she rightly reports that our group adopted an amendment, I must point out that the same amendment was rejected here in the Chamber yesterday. This means that the President's interpretation is correct.
I am going to ask Parliament's services to check which vote was taken first. As far as I am aware, the amendment by the Group of the Party of European Socialists was voted on initially. The PPE Group's amendment could therefore not have been adopted, as it would have contradicted the result of a previous amendment. The system we use allows us to clarify the matter, with the result that the Committee on the Environment, Public Health and Consumer Protection will continue to have the responsibilities that correspond to it, just as the Committee on Legal Affairs and Citizens' Rights will continue to have the responsibilities it ought to have. In my view, therefore, this is the only possible outcome, given what has happened. We have no option but to keep things as they are. This matter is thus settled.
Mr President, I did try to raise this earlier on the Minutes, but my request was apparently not spotted. I only wish to draw attention to the two amendments tabled by our group on the question of carry-overs, where the texts are incompatible in their present form. They were rejected. These amendments are based on the current Rules of Procedure, and we have now adopted a resolution that is at odds with the existing Rules of Procedure, according to which the Committee on Budgets is responsible for transfers of appropriations from the reserve, while all other carry-overs - and I am generalising somewhat here - are the responsibility of the Committee on Budgetary Control. May I ask you to check that, because we undoubtedly have a contradiction here. That is why I tabled these amendments on behalf of my group. I cannot tell you the numbers of the two amendments offhand, but that can easily be checked.
Thank you, Mrs Theato. I did not give you the floor because I did not wish to confuse two different issues.
Parliament's services will check this, and we shall then take the relevant decision in the light of their findings.
Mr President, I would like to refer back to the matter of the responsibilities of committees. It is very important that Parliament is clear about the different responsibilities of committees. Otherwise, the general public's understanding of the European Community will become more confused. They will see the Parliament adopt different positions in different committees. Therefore, clarification of responsibilities is vital.
I respect the decision you have made and I understand very clearly what Mr Collins said. But in the future we have to make sure that this Parliament, if it is going to change the responsibilities of a committee, does it by a clear majority. If there is no provision for this at present, the Committee on the Rules of Procedure, the Verification of Credentials and Immunities should look at it, as Mr Herman has already suggested. There should be a clear majority in the House for a change of responsibilities, not just a small margin, especially when, as at present, we have said two different things in two different amendments.
I urge the House to recommend to the Committee on the Rules of Procedure that an overall majority is needed to change the responsibilities of committees.
Mr Provan, as I said, I am going to forward the question immediately to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. It is important that more time is taken with future changes. This confusion has arisen because our services have to work to a very short timetable, political needs often taking precedence over proper preparation for the part-session, and this leads to difficult working conditions.
Mr President, I was not in the Chair at the time. However, I must admit that I do not fully understand what we have been discussing for some time now, because I see that Amendment No 31 was adopted and Amendment No 60 was rejected.
So how can there be a contradiction? There is no contradiction. Perhaps there is a mistake in the Minutes, although it says that Amendments Nos 60 and 61 were rejected and Amendment No 31 by the Socialist Group was adopted. There is therefore no contradiction because Amendment No 31 was adopted and Amendment No 60 was rejected.
I have the impression that this discussion is futile, though no harm has been done as it was interesting nonetheless.
Thank you. That backs up the decision we have taken. I will however check, because if Amendment No 60 was rejected, there should be no confusion.
I am acting on the basis of the information received from DG II. Of course, a mistake may have been made after the vote was held, and I am extremely grateful to you for having pointed this out.
Mr President, I can confirm what Mrs Fontaine has just said. I myself raised a point of order yesterday after the second vote to say that we should have declared that amendment null and void, and that it should not have been put to the vote since it contradicted the first amendment. The President of the sitting said to me at the time that that was of no importance since the amendment had just been rejected.
Therefore, I can confirm - and I am also surprised - that no reference is made in the Minutes to the point of order I raised. I had not realised this, but you will be able to check it with the tape.
The situation is becoming more and more surreal.
Laughter
We shall check the Minutes and proceed accordingly.
Mr President, I wish to return to the question of the motion of censure. You terminated discussion of the matter before all the facts were presented.
Protests
There have been two speakers in favour and two against on a subject which is, ultimately, the sole responsibility of the President. The discussion is now closed. I cannot give the floor to any further speakers on this question.
Ladies and gentlemen, I suggest we move on from this surrealism and return to the relaxed state of mind we usually enjoy on Fridays. So let us all relax as we move on to the vote on the Bennasar Tous report.
VOTES
I would congratulate Mrs Bennasar Tous and ask Mrs Colombo Svevo, who deputised for her in yesterday's debate, to pass on our compliments to the rapporteur.
The European Commission amended its first proposal so that it could have as a basis Article 129 of the EC Treaty - public health and the codecision procedure - instead of Article 235.
The amended proposal now includes some of the amendments by the Committee on Women's Rights that appeared in the initial report. Moreover, Mrs Anita Gradin, a Member of the Commission, said in the House that choosing Article 129 would not limit the scope of the programme. I am pleased about that, because this is a serious and urgent matter.
It is urgent, in particular, because violence affects one in five women across Europe and 50 % of women that are murdered are killed by their husband or partner. Violence in general, and this type of violence in particular, is unacceptable and is a violation of human rights. Europe must move quickly in this area. The UN Commission on the Status of Women included this issue in its agenda for March 1999. I had personally informed the Belgian representative in that Commission of the European programme, Daphne, and of the work carried out by our Committee on Women's Rights. She reminded me that at a preparatory conference held in Vienna in 1998, the UN Commission on the Status of Women had listened, in particular, to European women talking about the pain, suffering, abuse and coercion they were subjected to during the tragic nationalist conflict in the former Yugoslavia.
The European Parliament must continue its work on the Daphne programme and, in fact, it introduced a specific line of credit for the programme's launch. Above all, it must ensure that the problem of violence against children, young persons and women is not reduced to a mere health problem.
At the end of the 20th century, the various forms of violence against children, young persons and women have increasingly become a matter of concern. No one denies this any more. And at least we are starting to show our outrage about it.
From this perspective, I agree with the draftsman of the opinion that it is important to pay close attention to this particular form of violence, that is, sexual abuse and exploitation of these members of society.
Moreover, it is imperative that the necessary measures to support and reintegrate victims are complemented by other measures that aim specifically to prevent crime, including actions aimed at offenders.
Public information on the criminal nature of these offences and strict criminal proceedings must replace the silence and leniency that all too often still accompany such crimes in our nonetheless developed societies.
More generally, I should like to say that all the measures proposed in this Community action programme can and must be supported in order to combat this genuine scourge of violence in all its forms. However, I should like to point out once again that they will not be enough to stamp it out singlehandedly.
I would like to remind you that insecurity and impoverishment form a particularly good breeding ground for all types of violence. It is therefore vital for this Community action programme to fit into a general context which also maintains a strong social security system and allows for economic growth that creates sustainable employment.
Given these considerations, I support the action programme as amended.
I will be voting for the Bennasar Tous report - Daphne - as I believe that violence against women, young persons and children, is an important issue that needs to be addressed.
Throughout all the Member State this is an issue that affects one in four women but is often overlooked or viewed as a taboo. Often projects addressing this issue only receive short-term funding. However, in order to achieve objectives and to ensure an impact is made, a long-term funding programme is required.
The European programme draws its inspiration from the 'Zero Tolerance' campaign that Edinburgh Council ran in my constituency in the mid-1990s. The 1997 Daphne programme was heavily oversubscribed with less than 10 % of applications receiving funding. Since then the budget has been increased but still falls short of the amount needed.
Therefore, I consider this report to be a welcome step towards reducing violence against women and children.
Senior citizens in the 21st century
The next item is the report (A4-0160/99) by Mr McMahon and Mr Schiedermeier, on behalf of the Committee on Employment and Social Affairs, on senior citizens in the 21st century - a new lease of life.
Mr President, this is a joint report by my colleague, Mr Schiedermeier, and myself. Indeed, on the subject of Italy, which we will be discussing, I remember a few years ago we went to Italy with the Social Affairs Committee. The Secretariat did not know who was doyen d'age , the oldest Member. They thought it was Mr Schiedermeier because he had white hair. In actual fact, when they checked the records, I was a few weeks older than him, so it should have been me. So it was quite interesting that we were both approaching our 60th year.
This report is the result of the conference which we held on the elderly in October. It put forward the views of the elderly citizens of the Community, what they might like to see for the future, and what kind of recommendations we would make for the United Nations Year of the Elderly. The elderly - senior citizens, or 'grey panthers', as they are called in the United States; 'grey power' in the UK - represent a very important part of the Community. I see many of the 'golden oldies' or 'grey oldies' around me this morning: on my left, Mr Schiedermeier, on my right Mr Falconer. They have changed their usual political positions.
The conference came up with some recommendations which we have put to the Commission. The Commission is bringing forward a communication on problems of the elderly. We are not just talking about people beyond the age of retirement, we are talking about people from 60 years of age to 75. There are 75 million people over the age of 60 in the European Union. This will increase. Demographic trends are going to create a time-bomb for the decision-makers of the future. We must be able to respond to this. Ageing is high on the EU's political agenda. I am quite sure that in the next few weeks, when our colleagues go to the hustings, they will be besieged by many of the Community's senior citizens, asking what the European Parliament is going to do for them. Over 42 % of voters in the EU are over 50 years of age. So, if we have 75 million people over the age of 60 and 42 % of the voters are over 50 years of age, obviously the issues of senior citizens and the elderly are going to be important in campaigning.
The over-50s represent 33 % of the whole population of the EU; one-third of the EU is over 50. Article 13 of the Amsterdam Treaty outlaws discrimination on the grounds of age, sex, gender, disability, sexual orientation, etc. It now gives the Commission a legal peg to introduce measures for the elderly and senior citizens. At the moment the Commission is constrained by the existing legal bases. But the Amsterdam Treaty now gives the Commission the opportunity to deal with discrimination on the grounds of race or age. We look forward to seeing what will come out of the employment guidelines which the Commission agreed at the conference in Luxembourg and some of the discussions about the European Social Fund and older workers. There are tremendous possibilities there. Fifty-one percent of all men seeking work are in the 50-64 age group. There will probably be some Members, like myself, who are in a similar position after 13 June. The percentage for women is the same: 51 % of women who are seeking work are in the 50-64 age group.
Employment is a very serious issue for this age group. It is time that we, in the institutions, put our own house in order and deal with the ageism that we practice in some of our recruitment policies.
So what can we do about this, now having stated the problem? The Amsterdam Treaty is one area where we can do something. Health is another area. I would hope that the Commission will bring forward an action programme on health for elderly people and for the whole Community under Article 137.
The elderly are not a homogeneous group. We must not treat them just as elderly and lock them away in a cupboard or parcel them off and say 'that is elderly'. We must try to pull the Union and its citizens together and have genuine solidarity. We must not just limit our measures to older people themselves.
So these are some of the measures we are putting forward. I would like to thank Mr Schiedermeier for his cooperation. I thank the staff of the Committee on Social Affairs and Employment. As this is my swan song as rapporteur for this mandate, I must say I have enjoyed my experience this year.
Loud applause
Mr McMahon, I am quite sure that 'Loud applause ' will appear in the verbatim report of proceedings following your speech, since this report has earned many fans.
Ladies and gentlemen, I will now give the floor to Mr Schiedermeier as joint rapporteur, and since Mr McMahon said that you are a few months older than him, you will have five and a half minutes instead of five minutes.
The history of the conference on the elderly and their prospects for the 21st century demonstrates the gulf between words and action where senior citizens are concerned. On the one hand there is the catalogue - one and a half pages long - of previous findings, meetings, resolutions, petitions and reports, and on the other hand it took almost a year between the decision to hold a conference, which was adopted on 16 October 1997, and the conference itself on 1 and 2 October 1998. We rapporteurs faced many initial difficulties. The President of the European Parliament, for example, refused us the use of the plenary chamber, so that we had to squeeze into our group meeting rooms. Moreover, interpreting facilities were originally offered for only three target languages, to name only one of many other obstacles.
The European Senior Citizens' Parliament that was held in Luxembourg, Mrs Lulling, from 22 to 24 November 1993 was attended by 508 senior citizens as well as 50 Members of the European Parliament and 15 representatives of institutions. Our senior citizens' conference was authorised for 131 participants and two MEPs, namely the rapporteurs. The report is being presented and discussed here today - on a Friday, which is known to be the day with the lowest turnout of Members. In the face of all this evidence, who still dares to speak of the growing recognition accorded to senior citizens? Not I, to be sure! Everyone talks about demographic development. As Mr McMahon said, 75 million people in the European Union are over 60 years of age. That represents more than 20 % of the population, and this is tending to rise because of the steady increase in life expectancy.
Unfortunately, few observers are aware of the heterogeneous nature of the community of senior citizens. There are huge differences in terms of prosperity, social status and physical capacity. Many people, thank God, reach retirement age in full possession of their mental and physical faculties today and remain fit up to a ripe old age.
Let me turn to the obvious problems. Unemployment has already been mentioned. It affects a disproportionately large number of older people. What is more, the unemployment statistics do not include those who have taken early retirement or who, for some other reason, are not counted among the active population. In other words, unemployment among the older age groups is far higher than the figures would suggest. And then there is the ostracism and victimisation that occur in workplaces. Attempts are made to root out older colleagues from the group or company boardroom and the shop floor. Add to these the regular discrimination which is a fact of everyday life.
It is astonishing that society does not really recognise its own failure to harness the experience and potential of older generations. Far more importance should be attached to making room for senior citizens, especially in the voluntary sector but also in the workplace. On the basis of their own experience, they could impart a great deal of useful information and advice to junior staff. As far as material wealth is concerned, the fact that poverty is still rife among the elderly, and especially among elderly women, is undisputed. There is still a great deal to be done here.
But there are smart people out there, especially younger people, who are now saying that they want to terminate their social contract with the older generation. I asked some of them, 'So do you also want to renounce the benefits that the elderly have obtained for you? Do you intend never to use a motorway again? Are you willing to give up free university study? Do you intend to stop using the hospitals and clinics we have provided?' That silenced them. Additional voluntary pensions must not diminish the existing solidarity pact between the generations. That is very important to me.
Management and labour, government bodies, the Member States and the European Union must adopt the appropriate countermeasures in their respective areas of responsibility; in other words, they must not seek to centralise their responsibilities in this sector but must pursue a coordinated and, where appropriate, a cooperative policy on senior citizens in the EU. First and foremost, there is a need to initiate and encourage a new approach to the elderly within society, and I consider it very important that this approach should serve to prevent discrimination against older employees and the elderly in general. Unless society changes its thinking, not even legally enforceable rights will do any good. In our report we have presented a long list of instruments through which our aims for senior citizens can be achieved. A number of useful points emerged from the preparatory phase before the conference when the Group of the European People's Party, the Senior Citizens' Union and numerous experts in the field shared their experiences.
I should like to thank my group, especially my colleagues Ria Oomen-Ruijten and Bartho Pronk, my assistant Mrs Stein and the staff of the group delegation in the Committee on Employment and Social Affairs, as well as the group secretariat. All of their efforts in this matter went far beyond the call of duty.
Finally, let me express my sincere thanks to Mr McMahon of the Group of the Party of European Socialists for our close and harmonious cooperation over the past year and a half, during which we became friends. A sorrow shared is a sorrow halved. The sad thing we both learned was that performance and experience in senior citizens count for nothing. Our parties, especially the heads of our parties, have blocked our bids to stand for re-election, and so we share the same fate. For all that may be said to the contrary, fulsome praise and discrimination are never far apart for the elderly, in politics as elsewhere. There is still much to be done for senior citizens. Please let us set about it. This was also my last report to the House, Mr President, and I thank you for your patience.
Applause
Mr President, let me begin by thanking the two rapporteurs for this excellent and very comprehensive report. I shall not spend any time enumerating the really good initiatives and options it contains, because we can all read that for ourselves. The title 'Senior citizens in the 21st century' strikes me as being very ambitious as well as presenting an obligation. It challenges us in Parliament, along with the Commission and the Council, to develop a far-sighted policy for the over-60s in the European Union, of whom there are already 75 million. Most people over the age of 60 are in full possession of their mental and physical powers. I would go along with Mr Schiedermeier and Mr McMahon on that. There is still a huge amount of discrimination everywhere, and I believe these people have no desire to be treated as basket cases; all they rightly ask of policymakers and society is a level playing field and a social safety net.
Now that we have the Treaty of Amsterdam and its Article 13 on the suppression of discrimination, including age discrimination, we have a legal basis for common European action. We did adopt a senior citizens' programme a few years ago, but it was blocked in the Council by the Conservative Governments of Britain and Germany on the flimsy grounds that there was no reliable legal basis and that it was ultimately a matter for national governments to pursue such a policy. But this meant that there was no accompanying activity of any description at European level, and that the information links which were already established between senior citizens' organisations in the European Union were no longer financed, which resulted in some of them fading into oblivion.
We could truly have made more progress by now, and I hope that we shall advance in future on the basis of this report. My wish for all the people of Europe is that both the senior and the junior citizens of the Union will be able to live together in solidarity.
Mr President, since I am no longer the youngest of 626 Members, as I was when I first entered the House in October 1965, this report on the outlook for senior citizens in the 21st century is of particular interest to me, not least in my capacity as president of a national and a major European women's organisation in which the older members are the most active and which, like many other organisations, would no longer be viable without the voluntary work of their older members, since the younger ones are so overburdened with professional and family commitments that it is well-nigh impossible to recruit them for voluntary activities.
What our two rapporteurs have proposed in the 30 paragraphs of the resolution and in the introductory recitals is naturally music to our ears. It is sheer balm on the wounds of many elderly people, especially women, to discover that their special problems have not been forgotten, and my heartfelt thanks go to the rapporteurs for that. You are so right to emphasise that the older people in our countries possess a rich treasury of experience, knowledge, education and values that we cannot afford to cast aside, that a general rethinking of conventional attitudes and stereotypes is necessary, and that society must adopt a new approach with a view to combating the many different forms of discrimination and social exclusion to which older people are subjected both at work and in the social arena.
They call for research and better practice in the care of age-related diseases. In this connection, I should not like to miss the opportunity to point out the urgent need for better information regarding the fact that moderate and regular consumption of wine is the best way of preventing age-related diseases such as Alzheimer's, for which we now have scientific evidence.
Applause
It would, however, be necessary for the northern Member States such as your own, Commissioner Liikanen, to reduce their unduly high excise duties on wine so as to enable all citizens of the Union, be they young or old, to enjoy that particular form of preventive medicine.
With regard to the pension rights of the elderly, and especially of women, I should like to refer to two initiatives I have taken here, both of which resulted in unanimously adopted parliamentary reports. The first relates to the splitting of pension rights acquired during married life in favour of women who have given up their careers to look after their families and who, in the event of divorce after 20 or more years of marriage, are particularly liable to fall below the poverty line. We also called for a Commission initiative in this area, but nothing has happened.
The second initiative related to the social security of those who assist their self-employed spouses. Here too, we called for an improvement of the 1986 directive on the equal treatment of self-employed persons and their assisting spouses. Once again, nothing has happened.
Mr President, allow me to say one more thing. I should like to refer to a paragraph in the resolution, the one concerning the participation of older people in decision-making processes, including the political process, since there are naturally those elements who take pride in presenting the list of candidates with the lowest average age. It is surely ironic that our two rapporteurs have fallen victim to that very tendency and have not been selected as candidates in the forthcoming elections. What makes that all the more regrettable in my eyes is the high regard we have had for their work here, since it is undoubtedly discrimination against the ever-increasing number of elderly people to omit such competent and sprightly colleagues from the party lists. That was just something I felt I had to say here, Mr President. Although I should be delighted if I were re-elected to the European Parliament, I should find it most regrettable if I were to be returned as the oldest Member!
Laughter and applause
Thank you, Mrs Lulling. After the sitting, when I see you in the corridor, I will have to ask you to tell me how much wine you drink each day, what kind of wine you drink, and in particular how much it costs, including tax.
Mr President, I too would like to thank the two rapporteurs, who have illustrated the point that 'you are as young as you feel'. The situation today is different from what it was 20 or 30 years ago, in that many older people in society are now in better health. We therefore need to galvanise public opinion so as to ensure that people's later years are seen as a pleasant phase of life, and this means providing information and support, as well as consolidating national legislation. We see discrimination against senior citizens; older people have problems with their sight and hearing; they can find themselves more affected by unemployment than other groups; and they run the risk of social exclusion. All this illustrates the need to work ceaselessly to mobilise public awareness in a bid to prevent certain groups in society from being marginalised.
My view is that policy for senior citizens should be dealt with primarily at national level; it is to national legislation that we should turn. In Sweden, the Swedish Parliament sets the general parameters, but responsibility for social and health care for the elderly lies further down the line, with the regional and local bodies operating at the grass roots. We need to ensure that this continues to be the case. There is no need for actual legislation at EU level, although benefit could be drawn from information, consultation and exchanges of experience, as well as from practical work, research and the sharing of results into Alzheimer's disease or other health problems which affect senior citizens.
Social legislation is perhaps the most important instrument available to a country, since its effects are felt by people in their everyday lives. We cannot therefore afford to make concessions in this area; the whole issue must continue to be dealt with at regional and local level.
I am not too happy about the manner in which the report calls on the Member States to implement measures affecting areas such as pensions, health care, housing and jobs. The points made are not incorrect, but it is in reality up to the national authorities, not the EU, to take decisions on these matters. We in the European Parliament are quite entitled to our views, but rather than 'calling' for action, we would perhaps be better advised to 'recommend' or 'suggest'.
There is however one area where we do have considerable scope for improving the lives of senior citizens in very practical ways, and I am thinking here of how we can use the machinery of European cooperation to ensure mutual recognition of acquired social rights such as sickness pay and pensions. Senior citizens often have entitlements of this kind and we are in a position to exercise considerable influence here, given that there are major shortcomings in the system when people move from one country to another.
Let me end by reiterating my fundamental point. It is all very well to encourage public awareness, to hold conferences on issues affecting senior citizens and to run campaigns focusing on their concerns. When it comes to legislation and its implementation, however, action must be taken nationally, regionally and locally.
Thank you, Mr Lindqvist.
Ladies and gentlemen, I shall now give the floor to Mrs Ilivitzky, who will speak on behalf of the Confederal Group of the European United Left - Nordic Green Left for a maximum of six minutes.
Mrs Ilivitzky has replaced Mrs Ojala, and this will be the first time she has spoken in the House. Let me therefore welcome her here on behalf of you all. Tervetuloa rouva Ilivitzky .
Mr President, thank you for welcoming me in Finnish. Ladies and gentlemen, this is indeed the first speech I have made in Parliament, and I am very happy to have the opportunity to speak on such an important matter. The extent and seriousness of the problems facing older people have up till now been paid too little attention in the European Union. Our rapporteur, Hugh McMahon, and Edgar Schiedermeier have worked hard, not only in producing this report, but also in organising a conference on the elderly, the outcome of which forms the main basis for this report. I would like to congratulate the rapporteurs on their success in taking all the essential aspects of this matter into account: the status of older people on the labour market, their special training needs, and questions of income and services. In addition, I think their basic position is the right one. Senior citizens are to be seen as a resource that society should exploit more and not as a problem we have to solve at minimum expense.
As the average age of the European labour force rises all the time, it is vital that people should be able to work until they are of pensionable age. This will require changes at work both in attitudes and in the organisation of work. Work must adapt to people's skills and abilities, rather than insisting that people adapt to the demands of work. Older people have much of the sort of knowledge and skill which could be put to better use, as long as they are willing to participate. However, it is more difficult for them than it is for young people to adapt to a very fast pace of working. In many workplaces problems have been caused by pressure, when an attempt is made to achieve the same results with a reduced workforce of lower-paid employees. In my opinion, the public sector should set an example to employers and be capable of thinking in the longer term. It is of no benefit to society if older workers are forced into early retirement, when they might still be able to work if conditions were more suitable.
One of the greatest problems older people have on the labour market is their poor level of training. In all European countries those over the age of 45 have clearly received poorer levels of training than those below that age. The difference in my country, Finland, is the greatest among all the OECD countries. Unless older workers can be trained up for new jobs, we face the threat of age discrimination on the labour market while many sectors are suffering from labour shortages. Training for older people has to be tailored to their needs. It has to take account of their poor basic levels of training, which in turn often give rise to poor motivation when it comes to training. For that reason, training must be closely linked with practical work.
Ageing, as with many human phenomena, affects men and women in different ways: it is by no means a gender-neutral phenomenon. I am very pleased that the rapporteur took account of the special problems of older women. Age discrimination on the labour market affects women quite a lot earlier than it does men. A woman of 40 is often too old, in the opinion of the employer.
The financial inequality that exists between men and women becomes even more noticeable when the age of retirement is reached. In all countries women's pensions are substantially smaller than men's. This is a result of both women's lower rates of pay, which thus cause them to suffer doubly, and the fact that women's careers are often short and fragmented as a result of family care obligations. For this reason, it is very important for women that all people of pensionable age be guaranteed an adequate basic pension, supplemented by an employer's pension scheme.
Although retirement schemes naturally differ from country to country, I believe there should be a statutory minimum income at Union level, which Member States should guarantee citizens who are unable to work or for whom there is no work available. Numerous voluntary organisations have proposed that, next time the Treaty is revised, it should incorporate a list of citizens' basic rights, including their right to a basic income. Thank you for allowing me to speak here, and I can see that you have listened very attentively to me. I would like to thank you all for that too!
Mr President, the title of this report sounds very promising, but I think the biggest setback for senior citizens at the moment - and I count myself as one of them - has been the resignation of the Commission, which has meant that Commissioner Monti's plans for a directive to liberalise the European market in pension funds has had to be shelved for the time being. Much as I admire the rapporteurs, in my view the report focuses too much on the idea of a dependent older generation, which I find a rather patronising attitude. I know people in their 80s and 90s who have lived through two world wars and are still completely independent.
Of course I also realise that there is a category of older people who are more needy, but they are a national responsibility. The rapporteurs refer three times in their report to discrimination against older women. This is rather too much, and is undoubtedly the result of pressure from Parliament's Committee on Women's Rights, as well as being a bit of a nod in the direction of the substantial numbers of women voters. I am a senior citizen, an older woman, and there are many like me who do not need patronising. We want to be free to take our pensions with us to other countries, and we want no age discrimination. We also want to be protected against tax disadvantages if we continue to work after our pension has started, both in our own countries and in all the Member States of the Union.
The report also fails to consider the potential wealth of knowledge that those over 65 possess and the trend on the labour market to keep more and more people in this category involved in the employment process. In some countries, the underlying aim is for these people to continue to pay contributions so that there is enough money to pay pensions to the growing numbers of older people. Seventy-five million people over the age of 60 do not just want a sense of belonging to society, they also particularly want realistic legislation within the EU single market. I am not saying that this report is pointless, but it concentrates too much on the welfare side and certainly does not live up to the title of 'Senior citizens in the 21st century: a new lease of life'. That aspect is not covered at all.
Mr President, we have heard how the segment of society comprising senior citizens is growing fast in the EU and in Europe as a whole. Seventy-five million people alive today are 60 years old or more, and that is one fifth of the total population. In the year 2000, over 20 million people will be in their eighties. That truly is a demographic revolution.
This report is therefore very timely and I would congratulate the two rapporteurs. I also very much appreciated the conference held in Brussels in October and entitled 'Senior citizens in the 21st century - a new lease of life'. I personally found this one of the most rewarding events I have attended during my time as a Member of the European Parliament. Some very exciting issues were raised. And - as one who has crossed the threshold into her fifties - it gave me fresh hope to meet all those stimulating and inspired older people. My guests from Sweden were also full of praise for the conference.
From my point of view, the most important elements in this text are contained in recitals D and E. Here the point is made that, just because a person has reached pensionable age, he or she does not have to stop leading an active life. On the contrary, many people take on new commitments and projects after retirement, not to mention all those who only manage to fulfil their working dreams after they stop work proper. We need to review our traditional attitudes towards senior citizens and rethink the roles we expect them to play in society. This applies particularly to the world of work.
Paragraph 7 contains a series of ideas as to how our vision of the labour market and senior citizens can be rendered more flexible and up to date. There is a reference to promoting innovative forms of transition between work and retirement, for example a whole new model of part-time working for older persons.
The notion of a flexible retirement age is fundamental. Senior citizens organisations in Sweden have been calling for this, as has my own party, the Greens. Many people simply cannot carry on working until they are 65, whilst others can continue until they are 70 or more, and are happy to do so. What is required, therefore, is a flexible retirement age and a new attitude towards older people.
Mr President, ladies and gentlemen, both rapporteurs are of course right to emphasise the importance of a policy for senior citizens in Europe, especially in view of the development of the population pyramid.
They address economic and social issues in their report and, in particular, the problem of access to the labour market. I believe that this particular issue could remain in the realms of wishful thinking: present growth rates will continue and the already high level of unemployment - which affects the younger generations in particular - will persist in the future. We would therefore require economic conditions that are very different from those that exist today to enable older people to have access to the labour market, in addition to abolishing discriminatory legislation in this respect.
The cultural issues were not neglected by the rapporteurs and rightly so. Paragraph 28, in particular, stresses the need to project a better image of the elderly in our society. In this connection, I must say that we have regressed somewhat in comparison with ancient societies. Ancient Greece, to which we owe the best part of our civilisation, rightly valued the experience and wisdom of the elderly. We therefore have to tackle a genuine ideology of underestimating the value of the past.
This ideology of underestimating the value of the past and thus the value of older people too, basically dates back to the Romanticism of the last century, and it is a cultural obstacle that we will have to overcome. Nowadays, we think that everything new is therefore better. This is of course perfectly true in terms of science and technology, where knowledge is cumulative. But it is not necessarily the case with regard to ethics, aesthetics, human beings, in general terms, and institutions.
In the past, Solon, the great Greek lawmaker, who did not hesitate to innovate in his field either, always used to say: 'A man when he grows old may learn many things - for he can no more learn much than he can run much; youth is the time for extraordinary toil'. There is no doubt that, depending on the areas we are dealing with, being new is not necessarily always best, and in that respect, there is probably a significant cultural change to be made within our ancient European societies.
Finally, it is unfortunate that the report makes no reference to the demographic aspects, despite the fact that the rapporteurs discuss this right at the start of their report. Nothing will be possible, particularly on a financial level, if we do not correct the population pyramid in Europe, which reveals a real tragedy. If we look at this pyramid and our low birth rate we can see that there are more deaths than births. If we want to guarantee pensions, it is particularly vital to implement a broad family policy, which is not an issue here. I would possibly go so far as to say that we should adopt a pro-birth policy, even if this term is looked down on nowadays.
Therefore, and in spite of all these omissions, I support the analyses carried out by our two rapporteurs.
Mr President, ladies and gentlemen, Mr Staudinger, one of our mayors from Upper Austria, once made a remark to the effect that senior citizens are an important political factor with a bright future. I believe that sums up this issue very neatly. One in four of the European population is directly involved, and it is our concern to focus on the self-esteem of this section of the population, so that they can assume their role and their responsibility in society as we would wish them to do.
When it comes to the working world, I believe we must ensure that we find models of best practice, that we ask ourselves how we can help to integrate older people into the labour force and help them to feel comfortable in their working environment. There are many models in Europe that are worth considering. We also favour flexible working hours to take account of the needs of older employees in particular.
We in Parliament have been staunch advocates of the European Bus and have expressed the view that getting on and off public transport must be made easier, or indeed possible, for elderly people. Too little attention is paid to that, and we shall press hard for this demand from Parliament to be met. One of our aims in the field of research policy is to ensure that increased biotechnological research is conducted with a view to improving the health of all people, including the very elderly. The European Parliament has managed to ensure that an extra billion euros will henceforth be earmarked for research. I believe that is something to be proud of, something that will benefit our older citizens too.
Mr President, I am speaking here from a unique position as the only Member of this House who was born before the First World War and who, moreover, was elected to this Parliament long after reaching pensionable age; since then I have enjoyed 20 wonderful years of life and work here.
Applause
It is from that perspective that I should like to say just a few words. There can be no doubt that far too little is said in our countries about the problem of older people and that there is sometimes an excessively strong inclination to indulge in a certain glorification of youth. That is certainly warranted as a means of helping younger people to break through into public life. But we build and maintain structures that make it well-nigh impossible for youth to have its head. The electoral system in our democracies is organised in such a way that young people find it extremely difficult to assert themselves. If there were a system whereby we really voted for candidates in small constituencies rather than parties - and such a system, I regret to say, has even been abandoned in Britain now - young people, and old people too, could assert themselves. That would be real democracy. What is being established today is not genuine democracy but rather a 'partiocracy', in which party officials, through their power of selection, effectively have the right to decide where democracy begins and ends. In this connection, I should like to point out that one of our key demands is that the elderly should finally be given the greater freedom to which they have long aspired.
In the economic sector we are always talking about the free market, and rightly so. But for the elderly there is no such thing. Although people's pension rights are recognised when they reach retirement age, at which point they are 'brought down a peg' in terms of social status, there is no recognition of the other rights they have acquired at earlier points in their lives. Surely people cannot be compelled to consent to the loss of these rights in order to avoid having to give up what they want to do. There happen to be elderly people who are very glad that they can go on working. In such cases we hear talk of keeping young people out of a job. That is not true. In my opinion there is only one country where this has been properly understood, namely Switzerland, strange as it may seem. In Switzerland, in the Swiss Parliament for example, there are many pensioners who bring the benefits of a lifetime of experience to their work. That is something on which we should insist, namely genuine freedom of choice for the elderly. Such freedom of choice would also help us to achieve some degree of control over the demographic pyramid to which some speakers have rightly referred, for the pyramid needs a broader base, and the breadth of that base is also restricted in our part of the world.
The main thing is to safeguard the freedom of the elderly.
Applause
Mr President, ladies and gentlemen, a child born today will have an average life expectancy of 100 years or more. While it was still commonplace a hundred years ago for people to die at the age of 40, we are now averaging a life span of 80 years. A child born today is likely to reach 100 or more. One of the dreams of mankind has thus been fulfilled. We can live a second life, as people have always wanted to do, and it fills me with anger and rage when I read or hear talk of the ageing or indeed the senilisation of Europe.
To the honourable lady from the Green Group, may I say that you have cut me to the quick. You used that very word, or at least that is how it was translated. When it comes to people who grow old because God has given them the genes to do so, let us please beware of speaking in terms of the onset of European senility. And there is something else that angers me. There is such a thing as human rights, of which this House is a vigorous advocate. So how do we reconcile that stance with a situation in which people at the age of 60 or 65, and sometimes even 55, are forced to give up their occupations, to stop working. Work is a very, very important aspect of human existence. There will undoubtedly be people who are weary of their work or who have performed demanding and strenuous work over the years and want to retire, but surely the law cannot say to a person 'Thou shalt not work' merely because he or she has reached the age of 60, 65 and sometimes only 55. I see that as a violation of human rights, and Article 13 of the Treaty of Amsterdam will be a good basis for the discussion of this issue. I very much regret that Mr Schiedermeier and Mr McMahon have to leave us. Had they produced their report sooner, they would most probably have made it impossible for their parties to force them out.
Applause
My party and Austria are very progressive. I have been selected to stand again for election to this Parliament because I am an old woman, because I am in my 66th year, and I look forward to being granted the privilege of spending the next few years here.
Mr President, I would like to begin by thanking the rapporteurs, Mr McMahon and Mr Schiedermeier, for an excellent report, and the honourable Members too, for a very enthusiastic debate. The report is clearly the result of much hard work. In October Parliament organised a conference that was attended by more than a hundred representatives from senior citizens' organisations in all the Member States. In addition to the discussions that were held at the conference, there were written proposals from many organisations, all having an impact on the subject matter of this report.
I am pleased that the Commission was able to work with Parliament in arranging the conference and to participate in the debate that took place there. With this sort of cooperation it is not at all surprising that the ideas expressed in the report are very much in tune with those of the Commission. It is highly satisfactory that the report emphasises the enormous potential that older people offer and the need to put this potential to good use.
As we know, the citizens of Europe are now living long, healthy and active lives, which is of enormous benefit to European societies. We now face the challenge of adapting our society in such a way that, as our citizens age, we preserve a decent standard of living and quality of life for everyone in an active and healthy society. This can be achieved, but, as the report's title suggests, we need to look at the issue from a new angle.
The report makes particular mention of the number of unemployed older people, and employment is a most important area to work on. I agree with the rapporteurs that the European Employment Strategy and the European Social Fund provide a great deal of scope. The report mentions the importance of continuing training, and greater attention must be paid to the needs of older workers in relation to the principle of lifelong training, as contained in the European Employment Strategy and set out in the Commission's proposal.
I also agree with the points made in the report regarding equality. One deals with the question of guaranteeing an adequate level of income for elderly people. Older women are often considerably worse off than men. The Commission has started examining how social security systems can be adapted to demographic developments in European societies, and the income levels of older people are also being discussed.
Another important subject relating to social security which is raised in the report is the effect of an ageing society on healthcare. On this point I can tell you that the Commission is already funding a study on this very issue, which we hope will be completed within the year.
I see the report calls for the Commission to present its Communication on Ageing in the first half of 1999. I can assure Parliament that the communication has already been drafted. We are doing our utmost, in the present circumstances, to ensure that it is presented as soon as possible. The report also proposes that the Commission should be called upon to submit proposals in connection with the new provisions in the Treaty of Amsterdam on combating discrimination and social marginalisation. The report also calls for improved health protection for older people, both in a general sense and with regard to Alzheimer's disease. These are obviously important issues, and I am certain that the new Commission will take account of this report when drafting proposals in these areas.
I should like once more to thank Parliament for this report. It is an import contribution from Parliament in 1999, the year that has been proclaimed the UN International Year of Older Persons. It will also help to preserve a model of European society for the current generation and for generations to come.
Thank you, Mr Liikanen.
The debate is closed.
We shall now proceed to the vote.
Parliament adopted the resolution
Ladies and gentlemen, I should like to congratulate Mr Schiedermeier and Mr McMahon - or Mr McMahon and Mr Schiedermeier - on their excellent work, not only on this report but throughout this parliamentary term.
We did not vote in favour of this report. We see no need to develop a common policy for senior citizens at EU level. Such issues should be dealt with primarily at national and regional level.
The report's coordination proposals go much too far for our liking on several counts. However, we do believe that the EU has an important role to play in making it possible for pensions to be transferred and recognised across national borders.
Starch
The next item is the oral question with debate (B4-0155/99) by Mr Colino Salamanca and Mr Garot, on behalf of the Committee on Agriculture and Rural Development, to the Commission, on vegetable protein supplies and the situation in the European starch industry.
Mr President, Parliament's Committee on Agriculture and Rural Development intends to refer to the Commission the matter of the European Union's deficit in vegetable proteins added to animal feedingstuffs and what is at stake strategically for biotechnologies in the European Union as a result of this situation. Several of my colleagues are due to take the floor after me this morning and will clarify the subject.
I must point out right away that it is estimated that the European Union fails to provide around 70 % of its internal consumption of these proteins. This therefore means that we are very dependent on US imports. I would remind you that this situation is the result of the concession made to the United States when the Treaty of Rome was signed on duty-free soya imports into the Community. The situation has deteriorated with the Blair House agreement, which sets a quota for the production of oleaginous protein crops in Europe, and it could become even worse during the 2000-2006 period.
On the one hand, the provisions of Agenda 2000 will probably lead farmers to reduce their production of oleaginous protein crops in favour of cereals unless, of course, wise steps are taken to promote crops in the non-food agricultural production sector. On the other hand, production capacities for amino acids, particularly synthetic lysine, are decreasing in Europe. In fact, we should be aware that European manufacturers are increasingly choosing to invest in the United States.
I should like to emphasise this point, because the synthetic lysine produced in Europe is important in that it enables us to use the maximum amount of cereals in feedingstuffs, whilst working towards reducing our own protein deficit. However, we have to recognise in this connection that the redistribution of the cards between Europe and the United States with regard to lysine production is a matter of concern. For example, the cover rate of the US market has increased from 0 % to about 165 %, whereas the cover rate of the European lysine market decreased from 84 % in 1991 to 54 % in 1997, and is predicted to fall to around 38 % in 2002 if present trends continue. However, since it is likely that the maize used for starch production will continue to be sold in the United States at a lower price than that of Community cereals, it seems logical not only to preserve the present system of refunds which compensates for the disadvantage in relation to the United States, but to greatly reinforce the system.
That is why the Committee on Agriculture and Rural Development would like the Commission to answer the following questions. How will the European Union reduce its dependence on protein imports and use the agricultural potential available in the 15 Member States? How will the present level of refunds be adjusted to take account of the use of cereal derivatives and the relaunch of intra-Community lysine production? How does the Commission intend to promote on a more global level the expansion of the starch and biotechnology industries that could open up agriculture to new markets? The answers to these questions are of particular importance for us at the moment since the WTO negotiations are soon to begin.
Mr President, the Commission maintains an active policy to reduce the Community's dependence on imports of vegetable proteins and to increase the use of grain in cattle fodder. The Community agricultural policy reform, begun in 1992, has led to a substantial annual increase in the consumption of grain in cattle fodder of around 20 million tonnes and a significant reduction in the importation of cattle fodder and, in particular, vegetable proteins. In Agenda 2000 the Commission proposed to extend the 1992 reform for the specific purpose of boosting Europe's agricultural competitiveness both in the single market and in external markets. The 15 % drop in the price of grain and the additional direct aid for protein crops should do much to achieve this aim.
The Commission has always been keen to ensure that the starch and starch-processing industries in Europe, and especially the biotechnology sector that uses starch and its derivatives as raw materials, remain competitive. Generally speaking, starch-based industries have maintained a healthy position and have developed steadily. Protection from imports is assured with the application of appropriate customs duties. Exports, meanwhile, are enhanced by means of export subsidies, which make it possible to export a diverse range of products in their original state, or sometimes as highly processed starch products. Within the Community, sales of starch and its derivatives are promoted by means of production subsidies when such products are used in the sectors of industry which have no protection from imports, such as the chemical and pharmaceutical industry and the paper industry. These systems of aid mean that a significant and constantly increasing volume of products emanating from the starch industry and the starch processing industry reach markets in countries outside the Community as well.
With the Agenda 2000 programme, the Commission will continue to use tools to control these markets as long as there remains a significant difference between the global market price and that prevailing in the Union's single market. These measures should guarantee that industries that use starch, and the biotechnology sector in particular, will remain competitive in the global markets.
Thank you, Mr Liikanen.
Before we continue with the debate, I would inform the House that I have received five motions for resolutions to wind up the debate, tabled pursuant to Rule 40(5).
Mr President, ladies and gentlemen, the ink has scarcely dried on the documents recording the results of the Agenda 2000 discussions in Berlin, and already we have to start examining the impact of this Agenda 2000 on all areas of activity. I believe that the examination of the impact on this industry, occupying what might still be called a small niche in the market, is rather important, which is why we owe a debt of gratitude to Mr Garot for putting his finger on the wound straight away and calling on the Commission to take the lead and do something positive.
The Commissioner has just spoken of deepening and strengthening. The nature of his address, though complimentary in tone, was that of a declamatory statement of intent. We naturally want more than verbal declarations of deepening commitment; we also want assistance on a massive scale, which is why it is gratifying that the Commissioner responsible for financial policy is sitting in our midst. This massive assistance, of course, must include financial resources; however, the Socialists in the European Parliament do not place all their trust in public funding, but naturally rely on the free and socially controlled market too. That is why it is necessary that this market niche, this environmentally acceptable niche, should be established at long last as another supporting leg, as an additional source of income, for the agricultural sector. This additional supporting leg also has the merit of not entailing any further surplus production, but actually creates a means of promoting our market policies by replacing surplus production with alternative crops which may also serve as a substitute for mineral oil, for example.
What we want to do in the European Union is to take this product out of its niche as a set-aside option, to increase production and to place starch on an even footing with other agricultural products. But since we are part of a world market, we also have an interest in ensuring that, at the WTO negotiations which are due to begin in Seattle on 30 November, barriers to free trade are properly removed and that the European Union obtains the same sort of level playing field on which to operate in this market as it does in the other major markets. That demands a great deal of work, Commissioner. Not only do we need money; we need decisive action too. I know that our tasks at the WTO negotiations have been made far more complex and numerous by the results of the agricultural talks at the Berlin summit, some of which were far from satisfactory, but I assume that the Commission and the other representatives of the European Union are capable of robust defence of our interests in this area as well.
Mr President, this oral question deals with the links between a number of important EU agricultural products, the high-tech sector that uses them and the supply of vegetable protein fodder. The Blair House agreement also covered protein-rich fodder in the form of processed oilseed extract, and was so restrictive that it held back the further development of the oilseed crop sector in the EU. In Agenda 2000, the Commission tried to overcome this problem by giving oilseed the same hectare premium as grain, a decision confirmed at the Berlin summit. This meant that the premiums have been decoupled for an entire group of agricultural crops: grain and oilseed.
I would like to ask the Commission whether we can now tell the United States - entirely in keeping with our current method of transatlantic communication on agricultural matters - that this aid has now been decoupled just as it has in the US, and that therefore the one million tonne oilseed extract restriction no longer applies. I am assuming that we do not need to wait for a full WTO millennium round agreement to regulate this.
However, will the cure not be worse than the disease for the future of the EU oilseed sector, and will the lower hectare premium not prove a strong disincentive to grow oilseed? Now that the Berlin summit has confirmed that a non-food agricultural policy is to be pursued more energetically in future, does the Commission plan to do more to promote the use of biodiesel and biolubricants?
Next there is the issue of the relative price of cereals in the EU compared with the price on the world market. The EU starch industry is complaining that its products are becoming increasingly expensive in the EU compared with competitors who obtain their supplies of cereals on the world market. Will the industry's position be helped by a further 15 % reduction in the price of cereals? When it proposed this price reduction, the Commission claimed that it would improve the EU's competitive position, and this should also, and perhaps in particular, apply to the starch sector. Or will the sector simply have to learn to live with a price difference between cereals on the world market and in the EU because the EU currently has a shortage? In any event, the EU's starch consumers are calling for an incentive to be given to secure the use of EU starch in future.
On the subject of the price of cereals on the world market, I would like to ask the Commission whether prices for this product do not tend to be forced up by the application of marketing payments as in the United States. In the European Union's recent study of US agricultural support policy, very little was said about this, whereas the current American farm bill has used marketing payments for almost all agricultural products as a very efficient way of increasing competitiveness. Are we not overlooking a very important support instrument here?
I would also just like to mention the balance between potato starch and cereal starch. I assume that the agreement reached in Berlin on this is being ratified, and I would like to ask the Commission whether the implementing regulation has been drawn up, because I think it is extremely important for the existing balance between the potato starch and cereal starch regimes to continue by maintaining the existing system of balancing premiums for the potato starch sector.
Mr President, I should like to begin where Mr Sonneveld left off. My group too feels that is it particularly important for the balancing premium between potato starch and cereal starch to be maintained. It is vital that potato production should be maintained in various parts of Europe, and particularly in the north of the Netherlands, otherwise there would be a huge economic slump which would cost us even more money to resolve. So it certainly needs to be maintained.
I would also like to express my support for the industrial use of agricultural products for non-food purposes. I am pleased that Commissioner Liikanen is here at the moment, because I would like to make a suggestion that will cost nothing at all, which I am sure he will be delighted to hear. What if we made it compulsory in certain ecologically sensitive areas, for example in Finnish waters, to use products that can be made from agricultural products, such as plastics that can be made from starch and biolubricants that can be made from protein-rich products in the south of Europe? This would create an enormous new market for these products and we would probably need to spend less on subsidies. I admit that these products might be a little dearer than the conventional ones, but the environmental benefits are so great that I think the Commission should come up with some definite proposals to give these products greater access to the European market.
I also wanted to ask something about the situation after Berlin. We all know that the Blair House agreement was not very advantageous for us. How confident is the Commission that the current proposals are compatible, in other words that we can grow as much as we want and the Blair House restriction no longer applies? Or are we going to have another trade dispute with the US in the WTO? I hope not, and I would like to hear what the Commission has to say on this point.
Mr President, ladies and gentlemen, the development of the European chemical industry that uses carbohydrates derived from agriculture - particularly starch - has been taking place for a few years against the background of a particularly difficult economic situation.
The origins of this delicate situation lie in the significant differences between the European Union and the world market in terms of the conditions of supply of agricultural raw materials. However, along with the starch industry in particular, the industry's use of non-food agricultural products in the cereals balance is very significant. Moreover, the industry is one of the cornerstones of the future development of biotechnology industries.
Admittedly, compensation in the form of a production refund was introduced in 1986 - as Commissioner Liikanen mentioned earlier - in order to remedy the situation. However, when this system is applied, it unfortunately only partially compensates for the disadvantage, thereby weakening the position of European industry not only on the world market, but on our own market as well.
The disparities in glucose production costs for industry between the US and the European Union can frequently amount to between 30 % and 100 % of the cost price. It is impossible to overcome this through technological advances or greater productivity, particularly since the majority of European manufacturers are also at a disadvantage because of their size.
This situation raises the burning issue of European industry's durability. In the last few years, several production units have closed their doors in Germany and Italy. In order to respond to greater demand, capacity is currently increasing but mainly outside the European Union, whether it be in the United States or in the newly industrialised countries, such as China, India or Brazil.
The European market is increasingly supplied from industrial areas outside the European Union. You only have to look at Eurostat's statistics to see this. The depreciation of world prices means that the European Union can no longer maintain its trading position on the world market.
These converging trends demonstrate how unattractive Europe is. The main cause of this is the cost of starch raw materials and this comes on top of the other disadvantages affecting the industry, which I just mentioned.
We must therefore make two demands at European level. The first is that the production refunds should be calculated on the basis of world maize prices, and not wheat prices, since the starch industry is based on the maize industry. Secondly, as our colleagues Mr Sonneveld and Mr Mulder just mentioned, we must also ensure that we maintain a certain balance between potato starch and the starch produced from cereals. Above all, we want the European Union to demonstrate an aggressive attitude at the international conferences in Vienna on the WTO.
If we make some concessions to the Americans - as we now apparently should - particularly on the issue of wheat gluten, which is a sector where they are attacking us, and where we have not yet referred the matter to the WTO, we can harbour legitimate concerns. This battle must be won at the future WTO negotiations; it is essential for the future of our biotechnology industries.
Mr President, Commissioner, ladies and gentlemen, following the recent conclusions on Agenda 2000, it is possible to think that the balance of the European budget always bends under the weight of excessive agricultural subsidies. These are linked, in particular, to the production of surpluses that have to be taken off the market, put into storage and processed. In short, agriculture and its surpluses are to blame for all evils.
Yet when we analyse Eurostat's statistical data and the annual situation of European agriculture, we see that - contrary to all expectations - the European Union is not self-sufficient with regard to certain types of agricultural products. This is the case for sheepmeat, which is the only resource of many dry regions in the south of Europe. We only provide 80 % of our consumption requirements. We are still short of tobacco, wood, non-processed citrus fruits and certain types of fruit and vegetables. But most importantly, as a recent study by the Directorate-General for Research revealed, we only produce 30 % of the protein-rich products required to produce feedingstuffs, mainly for pigs and poultry.
Imagine what will happen if there is an American embargo, like the once we witnessed in 1973. This would prove to be catastrophic for the European Union within a few weeks. Cereal stocks would continue to provide energy feedingstuffs, but we would soon have a shortage of vegetable proteins, which have been essential since the BSE crisis. Yet at the same time, the starch industry, which is the basis for the production of numerous industrial compounds, including amino acids such as lysine, is being penalised by overly high prices in Europe for these raw materials.
It is now time for the Commission to go beyond making speeches and to deal specifically with these issues. For a start, we must maintain and improve the current system of refunds for the use of cereal derivatives. But we must also implement a genuine policy on non-food agricultural production in order to produce the raw materials required for the organic compound and biofuel industries, particularly by promoting the use of set-aside land. Moreover, we simply need to make use of the possibilities that exist in the regulations on cereals and oleaginous protein products in order to make our livestock production sector self-sufficient in feedingstuffs once again.
Furthermore, we strongly urge the Commission to include all aspects of the problem - which was very well presented by Mr Garot - in the preparatory work for the WTO negotiations. We do have some weapons we can use, provided that there is the political will to use them.
Mr President, Commissioner, ladies and gentlemen, first of all I should like to express my sincere thanks to Mr Garot for taking this initiative and enabling us to deal with this resolution here and now. I believe this resolution has to address four problem areas and that each of them is actually very important in its own right. First of all there is the question of the competitiveness of the European starch industry, and then there are the Berlin decisions on oilseeds and protein plants, which as we now know are entirely inadequate and completely incapable of overcoming the prevailing deficit in these markets and therefore of little use to us in their present form.
Thirdly, it is crucial that the Commission should pursue and develop a more active policy in the realm of non-food crops, because we have simply ground to a halt somewhere along the line. We have conducted a great many experiments. We have developed organic oils for use in protected water-collection areas, at places such as Lake Constance and other popular tourist destinations where the use of conventional mineral oils would cause severe pollution. But progress is not being made. The process of introducing these products into the market is stagnating. Our policies have been based on the principle of pushing forward a little and then retreating a little. That will have to change, otherwise nothing good will come of our efforts.
Lastly, it is also about competition between grain and potato starch production, for they each have different production costs, which means that harmonisation is required. In short, Commissioner, the issue is this: instead of financing surpluses, we must invest in markets that still operate efficiently. The work on the Agenda 2000 decisions must begin now. They provide a rough framework that cannot give us any cause for satisfaction. But of course it is ultimately the responsibility of Parliament and the Commission to develop that framework and above all to grasp the opportunities that these markets still offer, opportunities that are no longer available in the realm of mass production, where we have lost the initiative. We must look for our opportunities in areas where we can help the environment, and we are not doing nearly enough in that respect. That is why it is imperative to take this action.
Mr President, I have just three comments to make on this debate.
Firstly, there is no doubt that industries producing specific products, such as lysine, are confronted with increased imports, particularly from the United States where production capacity is expanding more rapidly. This situation, and the investments possibly made outside Europe, is not to be attributed to the common agricultural policy. The system of export and production refunds compensates for the difference in the price of the raw material on the world market and the EU market.
Other factors, external to agriculture, are involved, such as labour and energy costs, regulations on the environment, the proximity of markets, and so on. Economy of scale can also bring comparative advantages, and this can be seen clearly in the United States, which has very large manufacturing units that are sometimes integrated into the starch industry.
Further, several comments have implied that the level of aid is not sufficient. The Commission cannot allow levels that are insufficient. The present refund rate - effective since the Management Committee's decision yesterday - is ECU 60 per tonne, that is, approximately 30 % of the value of the raw material. This means that the difference between the world price and the Community price is compensated for.
Finally, many general questions have been raised in connection with the common agricultural policy, as well as in connection with the WTO negotiations. I shall refer these questions to my colleagues, Mr Fischler and Mr Brittan, who will thus provide you with answers to them.
Thank you, Mr Liikanen.
The debate is closed.
We shall now proceed to the vote.
Joint motion for a resolution on vegetable protein supplies and the situation in the European starch industry
Parliament adopted the resolution
We voted against this resolution, since it seeks to backtrack on sections of the CAP reform package which has been agreed.
Venice
The next item is the joint debate on the following oral questions to the Commission:
B4-0156/99 by Mrs Estevan Bolea, Mr Malerba, Mr Ligabue, Mr Danesin and Mr Castagnetti, on behalf of the Group of the European People's Party-B4-0158/99 by Mr Ripa di Meana, on behalf of the Confederal Group of the European United Left - Nordic Green Left-B4-0160/99 by Mr Dell'Alba, on behalf of the Group of the European Radical Allianceon the crisis situation in Venice.
Mr President, last November, a group of Members from Parliament's Committee on Research, Technological Development and Energy visited Venice. As usual, we were fascinated by the city's immense beauty, but we were also very concerned - and still are - about its enormous and ever-increasing problems.
Venice is an artificial environment created by man in the middle of a lagoon, yet it suffers from flooding due to 'high water'. This problem is becoming more and more serious and is essentially what has led to an exodus from Venice. This is what concerned me most, because a city that is truly losing its population will end up as a beautiful but dead museum, a still life.
In 1951, Venice had a population of 171 000; today, it has less than 60 000 inhabitants, and a large proportion of these - 25 % - are elderly people. Moreover, there are over 10 000 empty dwellings, which are not cared for and which are falling down.
Therefore, something will have to be done to keep Venice as it should be.
Venice is a part of man's heritage. It belongs first of all to the people of Venice, to those living in the Veneto region, and to all of Italy, which is such an artistic country. It would be hard to imagine the world's museums without the Italian artists who have filled them with such beautiful works of art. And that is exactly what Venice is.
However, it is also true that very special measures are required. Technological measures, that is, the measures for which the necessary technology exists, are the ones that have essentially caught the attention of Parliament's Committee on Research, Technological Development and Energy. We must put an end to the floods that occur in Venice as a result of the growing phenomenon of 'high water'. We cannot prevent 'high water' - it is a natural phenomenon - but we do have the ability to introduce mobile dikes and build an underground subway, and this has all been looked at. The vaporetto is the only form of transport in Venice and it creates serious problems for the environment.
As a result, we are asking the European Union, the Commission and, in particular, the Italian Government to take several measures.
Firstly, we ask that resources be set aside for an intensive renovation of Venice under Objective 2 of the Structural Funds so that people can continue to live there. If this does not happen, Venice will disappear. Without people, there is nothing to protect and nothing to do.
Secondly, we ask that tax concessions be granted to those companies that are brave enough to continue operating and producing in Venice at higher costs than other businesses. We also want the Commission to put an end to the sanctions it has imposed because the Italian Government has granted such concessions.
Venezia vuole vivere e deve vivere!
Madam President, at the end of January, the Italian authorities submitted to the Commission a series of observations containing a formal position on the initiation of a procedure, under the reference C 81/97, following a notice published in the Official Journal of the European Communities on 18 February 1998. This procedure concerned state aid granted in the form of relief on social security contributions. In December last year, the Italian authorities asked in a letter from the Italian Permanent Representative that the deadline stipulated for their reply should be extended to 15 January 1999. The Vuole Vivere group, made up of businesses in Venice and Chioggia, submitted its observations, which were communicated to the Italian Government. These are now being examined by the Commission's services and will be taken into account in its final decision. We intend to make a decision on this issue by the end of May.
With regard to Venice being included in the scope of derogations under Article 92(3)(c), I would point out that it is up to a Member State to indicate those areas which the state wishes to include in its regional list. The Commission then investigates the proposals. The Italian authorities, however, only proposed a part of Venice as an area to come under Article 92(3)(c). By a decision taken by the Commission on 30 June 1997, it was agreed that this area qualified for aid.
As for Venice's inclusion in Objective 2, it might be pointed out that a Commission proposal on the implementation of the new Structural Fund Objective 2 over the period 2000-2006 provides for shared responsibility between the Commission and the Member States in determining which areas qualify for aid. As the Council has approved the regulation containing the general rules on Structural Funds, it is incumbent on each Member State to inform the Commission of those areas it regards as being in difficult circumstances, as long as they meet the requirements laid down in the regulations concerned. The Commission confirms those areas that qualify for inclusion in Objective 2 on the basis of these proposals and in close cooperation with the Member State in question.
The problem of high water - acqua alta - in Venice calls for solutions that take account of the special features of the lagoon ecosystem. It is the task of the Italian authorities to find a suitable solution to this problem.
Thank you, Mr Liikanen.
I have received five motions for resolutions tabled pursuant to Rule 37(2).
The vote will take place at the end of the debate.
Madam President, as Mrs Estevan Bolea has said, Venice is an artistic and cultural heritage site which belongs to the world: this is known to all of us and has been officially recognised by UNESCO. I am sure that all Members are familiar with Venice and that some never tire of visiting it. As we are all aware, the Venice lagoon represents a very particular hydrogeological environment: its equilibrium is fragile and was damaged in the 1960s and 1970s by industrial development along the coast.
The phenomenon of 'high water' which, when it occurs, floods the historic centre to a depth of roughly half a metre, is now happening about ten times a year and causing growing inconvenience to the inhabitants and, even more so, to the economic activities of Venezia Laguna, the island part of the city.
Venice is dying, it is said, not so much because it is sinking into the water - fortunately a very slow phenomenon - but because the population is declining, a very rapid phenomenon. Businesses which are not linked to tourism and produce high added value employment are relocating to the mainland to avoid the further inconvenience of Venice's severe transport problems. Yet Venezia Laguna did - and to a certain extent still does - have a tradition of non-pollutant, high-tech industry and services.
Unfortunately, it is clear that the only way to keep these businesses where they are is by granting direct fiscal and economic incentives to firms operating in Venezia Laguna. This policy has been pursued by the Italian Government, with varying degrees of success, but it now appears that this approach is coming in for criticism from the Commission.
I was pleased to hear that Mr Liikanen allows the Member State to have the last word, as it were, concerning this policy, but I fear the axe of DG IV - responsible for competition - which is normally reserved for state aid.
The city authorities discussed this with us when our delegation visited them. I do not think we should become involved in the experts' debate on specific ways of solving the high water problem, but I do believe that Venice should be thought of as an area with particular problems, in need of aid and assistance to preserve a viable economic existence.
Madam President, ladies and gentlemen, it seems odd in a way that this House should be debating something as obvious as protecting the city of Venice. As many others have said, the city is a world heritage site located at the heart of an extremely fragile man-made ecosystem. I should like to dwell for just a moment on this first point. The rulers of Venice in former times succeeded in creating a virtually unique model of development. They devoted incredible energy, hundreds of years ago, to protecting an unstable ecosystem. They began by developing trade, and then they transformed the city of Venice into a major international cultural centre which saw the inception of the modern publishing industry, for example, and always enjoyed far greater civil and political liberties than the neighbouring countries.
The fact that Europe's political leaders should now be addressing themselves to this issue, and considering how to overcome obstacles in this area, is therefore quite disconcerting in some ways. Community rules are designed to assist development, not to curb it. Community rules must not be applied unthinkingly across the board, as though the European Union were synonymous with uniformity. It is glaringly obvious that state aid granted to Venice is unlike state aid granted to any other EU region: it serves to safeguard our heritage, which we did not create but inherited. And because we inherited it, we are duty-bound to hand it down to future generations.
Mistakes have been made, not least in terms of industrial development, partly by the Italian Government: the Porto Marghera petrochemical plant has almost certainly destabilised the delicate equilibrium of the lagoon. But as the Commission President-designate, Mr Prodi, said here, we want Europe to be at the leading edge of business development. If this is so, we must ensure that Venice is one of the centres driving this new entrepreneurship.
Applause
Madam President, ladies and gentlemen, the magnificent heritage that Venice represents is struggling with depopulation and mass tourism and is regularly under threat from flooding. The entire lagoon is heavily polluted, and the industrial hinterland on the mainland is mainly made up of huge chemical works which place an enormous burden on the environment. The Greens feel that a coordinated approach is needed to tackle these problems, both at national and international levels. We need to promote economic development that spares the lagoon and the historic buildings. This is why we are in favour of converting the petrochemical plants in Marghera to be more environmentally friendly, and we also wholeheartedly support the Italian Government's decision to review the MOSE project for a sort of mobile protection for the city.
I should like to draw attention here to an amendment by Mr Dell'Alba calling for the Italian Government to review this decision. That would be sending out a completely negative signal and would simply be maintaining an approach which does not come anywhere near the heart of the problem. I would therefore urge you most strongly not to support this amendment.
We want Venice to become a place of innovative and sustainable urban development, and the Commission has come up with some good proposals for measures to promote sustainable urban development in the EU. The main elements here are tax incentives for housing restoration, with special conditions for highly sensitive locations such as Venice, of course; tax incentives for small and medium-sized firms providing employment without polluting the environment; sustainable tourism models, perhaps with rules on limiting access in certain peak periods; and measures to support the local economy based on the sustainable use of natural resources and the city's historic heritage.
Madam President, many foreign colleagues from various countries are concerned about Venice and trying to help. This is the most telling proof of the fact that, as confirmed by UNESCO, Venice is a world heritage site.
Venice clearly does belong to humanity as a whole, since when wandering through its streets and over its bridges, eight out of every ten people one comes across are tourists, and seven of those eight are foreigners. Well, these tourists make Venice their own, using its services and damaging its structures, often for just a single day, meaning that the Venetians themselves gain precious little. It is only right, therefore, that this tide of humanity should begin to concern itself with protecting these assets and with the associated costs. What can be done, apart from levying indirect taxes on a few day-to-day consumer goods? At least three measures would be feasible at Community level - if I may put forward some concrete ideas - and it would be up to the Commission and the Member State, Italy, to devise the appropriate legal and economic instruments.
First of all, an ad hoc project could be included in the LIFE budget line for the high water problem; the problem is not a new one but is causing increasing damage to Venice. Secondly, Venice should be placed squarely within the future Objective 2, which deals with urban decline. Thirdly, in agreement with the Italian Government, a derogation should be allowed under Article 92 of the Treaty, referring to state aid, so as to grant tax concessions and incentives to all businesses which start up - or plan to do so in the future - and to keep alive initiatives liable to guarantee employment, but above all to safeguard the life and soul of Venice.
I have heard talk of schemes to transform Venice into a new model of residential settlement: there is no need. It is simply a matter of refurbishing the 10 000 abandoned dwellings which are crumbling into the lagoon. That should provide work for everyone!
Thank you, Mr Santini.
The debate is closed.
We shall now proceed to the vote.
Joint motion for a resolution on the crisis in Venice
Madam President, I just wanted to say that my group had intended to vote in favour, but because of Mr Dell'Alba's amendment which we specifically objected to, we naturally felt obliged to vote against in the end.
Parliament adopted the resolution
Adjournment of the session
I declare the session of the European Parliament adjourned.
The sitting was closed at 11.20 a.m.